GRAY, J.
— This is an action in equity to set aside certain deeds to lands situated in Howell county, on the alleged ground of fraud in their procurement. Under the decisions of the courts of this State, the title to real estate is directly involved within the meaning of the Constitution defining the jurisdiction .of the Supreme Court. [Overton v. Overton, 131 Mo. 559; Lappin v. Crawford, 92 Mo. App. 453; Reed v. Colp, 213 Mo. 577.] This court, therefore, has no jurisdiction of the cause for the reason that the jurisdiction of the subject; matter is, by the Constitution of the State, vested solely in the Supreme Court, and accordingly the cause is transferred to that court.
All concur.